MURRAY, J.,
concurs with reasons.
|,In finding in Thomas Bethea’s favor, the trial court reasoned that Sav-A-Cen-*1117ter had a duty to “report, cover, mark off or use any other means to protect the general public from any dangerous situations that exist while shopping at its store” and that it violated this duty by failing to take any action. The trial court’s factual findings are not supported by the record. The accident occurred in the parking lot area. The parking lot area is defined by the lease as a common area over which the landlord has control. Regardless of whether Sav-A-Center (the lessee) could be found to have control over this parking lot area, the record is devoid of evidence that Sav-A-Center had notice — constructive or actual — of the existence of a dangerous situation. The trial court’s judgment is thus not supported by the record. For this reason, I concur in the result.